Re: Helen Kennington, applying for writs of Certiorari, Prohibition, Mandamus, *715and Stay Order, parish of St. Tammany, Number 85451.
Writ granted. The trial judge is ordered to conduct an in-camera inspection of the District Attorney’s file to determine if any Brady evidence is available relative to assignment of error No. 8, i.e. whether the three persons who did not identify the defendant were able or unable to identify the defendant.
It is further ordered that the trial judge conduct a suppression hearing on the motion to suppress the alleged oral inculpatory statement.
Otherwise, the writ is denied.